TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00529-CV



                                 Corwin McCormick, Appellant

                                                 v.

                             Green Tree Servicing, LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-10-008212, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Corwin McCormick has filed a motion to dismiss his appeal, stating

that the parties have agreed to settle their dispute. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: February 10, 2012